         

Exhibit 10.1
2008 PRG-Schultz
Performance Bonus Plan
(PRG SCHULTZ LOGO) [g13392g1339200.gif]
Confidential Treatment Requested
Confidential portions of this Agreement which have been redacted are marked with
brackets
(“[***]”). The omitted material has been filed separately with the United States
Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



         
I. Plan Overview
    3  
A. Philosophy
    3  
B. Plan Objectives
    3  
C. Effective Period
    3  
D. Eligibility
    3  
 
       
II. Plan Description
    3-7  
A. Target Bonus and Maximum Bonus
    3  
B. Actual Bonus to be Paid: The Concept
    3  
C. Calculation of Total Bonus Pool
    4  
D. Calculation of Operating Group Bonus Pools
    4  
E. Allocation to Bonus Eligible Employees of Amounts up to the Target Bonus Pool
    5  
F. Allocation of any Excess Pool to Bonus Eligible Employees
    5  
G. Qualification for and Payment of Bonus
    5  
 
       
III. Plan Interpretation and Administration
    6  
 
       
IV. Plan Acknowledgement Form
    7  

2



--------------------------------------------------------------------------------



 



I. Plan Overview

A.   Philosophy       PRG-Schultz, as an organization of professionals, believes
that its senior leaders should have common objectives and should share together
in the profits created by their combined efforts as a team. In addition, the
company wants to encourage its leadership to achieve desired results and to
strive for excellence through exemplary behaviors, creativity, innovation and
teamwork.   B.   Plan Objectives       The PRG-Schultz Performance Bonus Plan
(the Plan) promotes the following:

  •   Achievement of PRG-Schultz business and financial objectives     •  
Collaboration throughout the organization     •   Customer/client relations    
•   Development of PRG-Schultz leaders

C.   Effective Period       The Plan is effective from January 1, 2008 through
December 31, 2008.   D.   Eligibility       Full-time, salaried PRG-Schultz
employees whose positions are assigned a Level 14E or higher in the PRG-Schultz
U.S. salary grade structure and employees that hold positions of a comparable
level in PRG-Schultz’s non-U.S. operations are eligible to participate in the
Plan (Bonus Eligible Employees). The term “Bonus Eligible Positions” refers to
the positions described in this paragraph.

II. Plan Description
The Plan provides for a bonus payment in 2009 to Bonus Eligible Employees upon
the achievement by the company of certain 2008 financial objectives, subject to
the more detailed Plan description below.

A.   Target Bonus and Maximum Bonus       Each Bonus Eligible Position has
associated with it a specific target bonus (Target Bonus) and maximum bonus
(Maximum Bonus).       The sum of the Target Bonuses for all Bonus Eligible
Positions is the “Target Bonus Pool” for the company as a whole. The sum of the
Maximum Bonuses for all Bonus Eligible Positions in the plan is the “Maximum
Bonus Pool” for the company as a whole.   B.   Actual Bonus to be Paid: The
Concept       The actual bonus to be paid to any Bonus Eligible Employee will be
a function of three things:

  •   The Total Bonus Pool (described below) earned by the company as a whole.  
  •   The portion of the Total Bonus Pool allocated to the Operating Group
within the company to which the Bonus Eligible Position is assigned (the
Operating Group Bonus Pool). For purposes of this Plan there are four Operating
Groups:

  o   Corporate

3



--------------------------------------------------------------------------------



 



  o   United States     o   Europe     o   APLAC

  •   The portion of the Operating Group Bonus Pool allocated to each Bonus
Eligible Employee within the Operating Group.

C.   Calculation of Total Bonus Pool       For purposes of this Plan the term
“adjusted EBITDA” means the company’s earnings before (1) interest, taxes,
depreciation and amortization and (2) unusual and other significant items that
management views as distorting the company’s operating results, such as
severance expenses, expenses associated with dark leases, and stock based
compensation expenses.       The Total Bonus Pool is a function of the company’s
total adjusted EBITDA for 2008 as compared to the total adjusted EBITDA for 2008
included in the company’s 2008 budget approved by the company’s board of
directors ($[******]).       If actual 2008 adjusted EBITDA is less than [***]%
of the budgeted adjusted EBITDA for 2008 ($[******]), the Total Bonus Pool
available for payment of bonuses under this Plan will be zero.       If actual
2008 adjusted EBITDA is equal to [***]% of the budgeted adjusted EBITDA for 2008
($[******]), the Total Bonus Pool available for payment of bonuses under this
Plan will be equal to 50% of the Target Bonus Pool.       If actual 2008
adjusted EBITDA is equal to [***]% of the budgeted adjusted EBITDA for 2008
($[******]), the Total Bonus Pool available for payment of bonuses under this
Plan will be equal to the Target Bonus Pool.       If actual 2008 adjusted
EBITDA is equal to [***]% of the budgeted adjusted EBITDA for 2008 ($[******]),
the Total Bonus Pool available for payment of bonuses under this Plan will be
equal to the Maximum Bonus Pool.       If actual 2008 adjusted EBITDA is between
[***]% and [***]% or between [***]% and [***]% of the budgeted adjusted EBITDA
for 2008, the Total Bonus Pool available for payment of bonuses under this Plan
shall be increased pro-rata, provided however that in no event will the Total
Bonus Pool exceed the Maximum Bonus Pool.   D.   Calculation of Operating Group
Bonus Pools       All of the Total Bonus Pool up to the company’s Target Bonus
Pool will be allocated to the Operating Group Pools, pro rata, based on the
relationship that the sum of all Target Bonuses of all Bonus Eligible Employees
within each Operating Group bears to the Target Bonus Pool. For example, if the
sum of the Target Bonuses of all Bonus Eligible Employees within an Operating
Group was 25% of the Target Bonus Pool, that Operating Group will receive an
allocation of 25% of that portion of the Total Bonus Pool that is less than or
equal to the Target Bonus Pool.       If the company’s Total Bonus Pool is
greater than the Target Bonus Pool, then the amount by which the Total Bonus
Pool exceeds the Target Bonus Pool (the Excess Pool) will be allocated among the
Operating Groups as follows:

  •   The Corporate Operating Group will be allocated its pro rata portion of
the Excess Pool, based on the relationship of the sum of all Maximum Bonuses of
all Bonus Eligible Employees within the Corporate Group to the Maximum Bonus
Pool.

4



--------------------------------------------------------------------------------



 



  •   Each Operating Group other than Corporate will get an allocation of the
remainder of the Excess Pool, based on the relationship between that Operating
Group’s dollar contribution to the Excess Pool and the total Excess Pool.

    For example, assume all of the Excess Bonus Pool was generated by Europe,
i.e. United States and APLAC made their adjusted EBITDA budget while Europe
exceeded its adjusted EBITDA budget by $2 million. In this case, the $2 million
of Excess Pool would be allocated as follows:

  •   The Corporate Operating Group would get a portion of the Excess Pool equal
to its pro rata portion (based on the relationship of aggregate Maximum Bonuses
of the Corporate Group’s Bonus Eligible Employees to the Maximum Bonus Pool as
described above) of the Excess Pool.     •   The entire remainder of the Excess
Pool would then be allocated to the Europe Operating Group.

E.   Allocation to Bonus Eligible Employees of Amounts up to the Target Bonus
Pool       For amounts in the Total Bonus Pool up to the Target Bonus Pool, the
allocation of the Operating Group Bonus Pools to Bonus Eligible Employees within
each Operating Group will be based on the each Bonus Eligible Employee’s pro
rata portion of the Operating Group Bonus Pool (based on the relationship
between the Bonus Eligible Employee’s Target Bonus and the sum of all Target
Bonuses for all Bonus Eligible Employees in that Operating Group).       For
example, if the Operating Group Bonus Pool for the U.S. Operating Group is
$1,000,000 and the Target Bonus for the Bonus Eligible Employee is 2% of the sum
of the Target Bonuses of all Bonus Eligible Employees in the U.S. Operating
Group, then this Bonus Eligible Employee should generally expect a bonus of
$20,000.       At the discretion of the head of the Operating Group, some Bonus
Eligible Employees within the Operating Group could be paid a bonus somewhat
higher, or somewhat lower, than their pro rata portion of the Operating Group
Bonus Pool. These exceptions are expected to be rare, will be based on
individual performance and must be approved in advance by the company’s
SVP-Human Resources and CEO. Since the Operating Group Bonus Pool will be a
fixed amount, if any Bonus Eligible Employee receives more than a pro rata
portion (based on Target Bonuses as described in the first paragraph of this
subsection), one or more other Bonus Eligible Employees must receive less than
their pro rata amount.   F.   Allocation of any Excess Pool to Bonus Eligible
Employees       Any portion of any Excess Pool allocated to an Operating Group
as described above (Operating Group Excess Pool) will be allocated within the
Operating Group to Bonus Eligible Employees only after the allocation to Bonus
Eligible Employees of the Target Bonus Pool as described in the Plan subsection
immediately above. The allocation of excess Operating Group Excess Pool will be
made based on the recommendation of the head of the Operating Group and approved
by the company’s SVP- Human Resources and CEO.   G.   Qualification for and
Payment of Bonuses       Bonus Eligible Employees must have at least a
satisfactory performance rating during the Plan year and at the time bonus
payments are made to be eligible to receive a bonus payment under this Plan.

5



--------------------------------------------------------------------------------



 



    Bonuses will be paid annually, and in most cases within thirty (30) days
after completion of the annual audit of the company’s 2008 results.       Bonus
Eligible Employees must be actively employed by PRG-Schultz at the time of the
payment in order to receive a bonus. Exceptions to this requirement may be made
in connection with terminations due to retirement, disability or death.       If
an employee becomes eligible to participate in the PRG-Schultz Performance Bonus
Plan after January 1st (by beginning work in a Bonus Eligible Position), he/she
may be eligible for a prorated payout based on the date of entry into the Plan,
but may not enter the plan after November 1st.

III. Plan Interpretation and Administration
Overall responsibility for the administration of the Plan resides with the
SVP-Human Resources.
All bonus payments are subject to the approval of the company’s SVP-Human
Resources, CEO, and the Compensation Committee of the company’s Board of
Directors.
The company reserves the right to discontinue or amend the Plan. Such changes
could include, for instance, the revision of the company’s financial targets in
the event of business or organizational changes, including acquisitions and
divestitures, deemed to warrant such action. This Plan is a discretionary bonus
plan and confers no rights to Bonus Eligible Employees or other employees.
Authority and responsibility for interpretation and application of the Plan rest
solely with the company’s SVP-Human Resources, CEO and the Compensation
Committee of the company’s Board of Directors.
[This space intentionally left blank.]

6



--------------------------------------------------------------------------------



 



IV. Plan Acknowledgement Form
     I have received and reviewed the terms of the 2008 PRG-Schultz Performance
Bonus Plan. I understand and agree that this Plan does not create a contract of
employment between the PRG-Schultz and me.

     
Position:
                                          
2008 Target Bonus:
                                          
2008 Maximum Bonus:
                                          
 
   

       
Employee’s Signature
  Date

 
Employee’s Name (typed or printed)

7